        Case 9:18-cv-00131-DWM Document 71 Filed 06/05/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


COLUMBIA FALLS ALUMINUM                             CV 18-131-M-DWM
COMPANY, LLC,

              Plaintiff,
                                                           ORDER
       vs.

 ATLANTIC RICHFIELD COMPANY,

              Defendant.


      Defendant Atlantic Richfield Company moves for the admission of Gail L.

Wurtzler to practice before this Court in this case with Randy J. Cox to act as local

counsel. Ms. Wurtzler's application appears to be in order.

      Accordingly, IT IS ORDERED that Defendant's motion to admit Gail L.

Wurtzler pro hac vice (Doc. 70) is GRANTED on the condition that Ms. Wurtzler

shall do her own work. This means that Ms. Wurtzler must do her own writing;

sign her own pleadings, motions, and briefs; and appear and participate personally.

Counsel shall take steps to register in the Court's electronic filing system ("CM­

ECF"). Further information is available on the Court's website,

www.mtd.uscourts.gov, or from the Clerk's Office.


                                          1
        Case 9:18-cv-00131-DWM Document 71 Filed 06/05/20 Page 2 of 2



      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Wurtzler, within fifteen (15) days of the date of this Order:

      (1)    "certify in writing and under oath" to the Montana Supreme Court and

the State Bar that "[s]he ... will be bound by the[] Rules of Professional conduct

in h[er] ... practice of law in this State and will be subject to the disciplinary

authority of this State," Mont. R. Prof. Cond. 8.5; D. Mont. L.R. 83.l(d)(3)(J), and

      (2)    file a notice in this Court acknowledging her admission under the

terms set forth above.

      DATED this £,y of June, 2020.




                                           2
